Citation Nr: 0201416	
Decision Date: 02/12/02    Archive Date: 02/20/02

DOCKET NO.  99-13 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Evaluation of eczematoid dermatitis, currently rated at 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel





INTRODUCTION

The veteran had active service from August 1976 to September 
1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1999 rating decision from a Department 
of Veterans Affairs (VA) Regional Office (RO), which 
continued a 30 percent disability evaluation for eczematoid 
dermatitis.  

The veteran was afforded a travel board hearing before the 
undersigned member of the Board in March 2001.  Additional 
evidence was submitted to the Board subsequent to the 
hearing.  The veteran and his representative waived initial 
consideration by the RO under the provisions of 38 C.F.R. 
§ 20.1304(c) (2001).  A transcript of the hearing has been 
associated with the claims folder.  


FINDING OF FACT

The veteran's eczematoid dermatitis is manifested by no more 
than exudation or itching constant, extensive lesions or 
marked disfigurement.  


CONCLUSION OF LAW

The criteria to warrant assignment of an evaluation in excess 
of 30 percent, for eczematoid dermatitis have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118, Diagnostic 
Codes 7806 (2001).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In his claim for an evaluation in excess of 30 percent, 
received in October 1998, the veteran reported that during 
the previous five years, his skin had undergone extensive 
changes, such as scabbing, crusting, and discoloration.  He 
further described his symptoms, to include constant itching 
and scarring from his head to his feet, especially during the 
summer months.  He stated that he was unable to be outdoors 
for long periods of time without his skin peeling, 
blistering, bleeding, and becoming raw and dark after a crust 
had formed over the affected areas, which he noted to include 
his neck, groin, axilla, and the area behind the knees.  He 
also related that he was unable to work during the summer 
months because clothing stuck to the affected areas and 
caused severe injury to his first layer of skin, resulting in 
dark patches after crusting.  He stated that heat, 
perspiration, and continued wetness caused patches of 
blisters, which would burst into raw, itchy lesions.  

VA outpatient treatment records, dated from January to June 
1997, reveal treatment for atopic dermatitis.  A January 1997 
record of treatment indicates the veteran had tinea corporis, 
with confluent hyperpigmented dermatitis affecting the right 
side of the neck and the left axilla.  

On VA examination in November 1998, the veteran complained of 
a recurrent itchy rash, especially on his neck, as well as on 
his trunk, extremities, anterior forearms and posterior 
knees.  He reported that when active, there was oozing, 
bleeding, and rawness, leaving dark marks upon healing.  He 
noted that it was worse during the heat of summer.

Physical examination revealed diffuse, dry skin.  Post-
inflammatory hyperpigmentation and lichenification of the 
lateral neck were noted.  There was peeling of the axillae.  
The report of examination notes that there were no active 
lesions upon examination.  The diagnosis was recurrent, 
pruritic, dermatitis, with secondary lichenification and 
hyperpigmentation.  The report of examination notes that, 
when active, oozing, bleeding, and excoriation interfered 
with his daily work activities.  

VA outpatient treatment records, dated from December 1997 to 
November 1998, include diagnosis of atopic dermatitis.  The 
examiner reported that physical examination showed a few 
hyperpigmented macules and pruritus of the posterior neck, 
anteorbital fossa with hyperpigmented confluent macules.  No 
erythema was noted.  The assessment was atopic dermatitis 
under good control.  In a treatment record, dated in April 
1998, the examiner reported itchy skin lesions, noted to be 
hardly visible, over the right shoulder.  A June 1998 record 
of treatment shows that the veteran complained that his rash 
increased in severity in the summer.  The examiner noted that 
the veteran's scalp was clear.  His neck was noted to have 
pigmented, lichenified papules and patches.  His torso, lower 
extremities were noted to have xerosis.  The assessment was 
chronic dermatitis/xerosis.  

VA outpatient treatment records dated from June 1998 to June 
1999 show that the veteran complained of his rash getting 
worse in the summer.  

In his substantive appeal, VA Form 9, received in May 1999, 
the veteran asserted that an increase in his skin disability 
evaluation was warranted because it increased in severity in 
warm weather.  He described an unsightly rash that was 
present from April to early fall.  He reported that he was 
unable to dress or go outside because his clothes stuck to 
his skin, causing severe damage to the first layer of skin.  
In addition, he indicated that each active period became 
progressively more wide spread.  

On VA examination in September 2000, physical examination 
revealed diffuse mild xerosis, scattered post-inflammatory 
hyperpigmentation of the back and upper extremities.  No 
active lesions or lichenification were noted.  The diagnosis 
was recurrent eczematoid dermatitis, very pruritic on a flare 
up, with oozing, bleeding, superficial erosions interfering 
with daily activities, and worsened by heat.  

VA outpatient treatment records, dated from October 1998 to 
July 2001, reflect treatment for atopic dermatitis.  An 
October 1999 record of treatment notes that the scalp, face, 
eyes, neck, chest, back, abdomen, groin, and extremities were 
clear.  A June 2000 record of treatment notes that his scalp, 
face, neck, chest, back, abdomen, and extremities were clear.  
The assessment was atopic dermatitis currently clear.  
Physical examination later in the month of June 2000, 
revealed hyperpigmented confluent rashes on the neck, left 
upper arm, and both gluteal regions.  An October 2000 
treatment record notes that the veteran's atopic dermatis was 
clear.  A treatment record dated in March 2001, shows that 
the veteran had a chalazion on the left upper eyelid.  

At his personal hearing before the undersigned member of the 
Board in March 2001, the veteran testified that his skin 
disability becomes increasingly worse during the summer 
months.  Transcript at 3 (March 2001).  He stated that his 
skin peeled and bled, and had little bumps, which would 
burst.  Id. at 2.  He further testified that his skin 
disability had begun to affect his eyes.  Id. at 4.  He 
stated that he had had a chalazion removed from his left eye.  
Id.  

Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In determining the 
disability evaluation, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2 (2000), which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

38 C.F.R. § 4.118, Diagnostic Code 7806 pertains to the 
evaluation of eczema.  With slight, if any, exfoliation, 
exudation or itching, and if on a nonexposed surface or small 
area, a zero percent evaluation is warranted.  With 
exfoliation, exudation or itching and if involving an exposed 
surface or extensive area, a 10 percent evaluation is 
assigned.  A 30 percent evaluation is assigned where there is 
exudation or constant itching, extensive lesions, or marked 
disfigurement, and a 50 percent evaluation is assigned where 
there is ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or where the condition is 
exceptionally repugnant.  A note to 38 C.F.R. § 4.118 (2000) 
provides that the most repugnant conditions may be submitted 
for central office rating with several unretouched 
photographs.

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U. S. C. A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the veteran was notified in 
the January 1999 rating decision of the reasons and bases for 
the denial of his claim.  He was further notified of this 
information in the February 1999 statement of the case and 
August 1999 supplemental statement of the case.  The Board 
concludes that the discussions in the January 1999 rating 
decision, as well as in the statement and supplemental 
statement of the case, which were all sent to the veteran, 
informed him of the information and evidence needed to 
substantiate the claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
veteran has not identified any available unobtained evidence 
that might aid his claim or that might be pertinent to the 
bases of the denial of the claim.  The Board notes that the 
veteran was afforded an opportunity to present evidence and 
argument in support of his claim, and did so before the 
undersigned member of the Board.  He submitted additional 
evidence following the hearing.  In this case, the Board 
finds that VA has done everything reasonably possible to 
assist the veteran.  There is sufficient evidence of record 
to decide the claim properly.  Furthermore, the actions of 
the Board member comply with 38 C.F.R. § 3.103 and VCAA.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Analysis

The veteran's eczematoid dermatitis is currently evaluated as 
30 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 
7806 (2001).  A higher disability rating requires ulceration 
or extensive exfoliation or crusting and systemic or nervous 
manifestations, or exceptionally repugnant.  

The veteran contends that his dermatitis flares up from April 
to early fall and is unsightly, affecting increasingly more 
of his body with each flare.  The Board has considered the 
veteran's assertion that the condition is most severe in the 
warmer weather.  In June 1998, while his neck continued to 
have pigmented lichenfield papules and patches, and xerosis 
on his torso and lower extremities, his scalp was clear and 
the rash on his groin was noted to have resolved.  In June 
2000 his dermatitis was noted to be clear.  While there were 
hyperpigmented confluent rashes noted on his neck, left upper 
arm, and gluteal regions, June 2000 records of treatment, as 
well as October 1999 records, specifically note that the 
scalp, face, eyes, neck, chest, back, abdomen, groin, and 
extremities were clear.  In fact, the September 2000 VA 
examination, presumably conducted during early fall, did not 
document a repugnant condition or extensive exfoliation or 
ulceration.  The disability was described as mild xerosis, 
scattered post inflammatory hyperpigmentation of the back and 
upper extremities.  Again, no active lesions or 
lichenification were noted.  

The Board concludes therefore, that there is adequate medical 
evidence on which to base a decision, and that the evidence 
fails to demonstrate an exceptionally repugnant condition or 
systemic or nervous manifestations.  Historical evidence of 
examinations during the warmer months similarly fails to 
demonstrate this.  The evidence does not demonstrate 
exceptional repugnance even in the summer months or during an 
alleged flare-up, and therefore, the preponderance of the 
evidence is against the claim.

The veteran is competent to report that his service-connected 
eczematoid dermatitis is worse.  However, the Board has 
accorded more probative value to the observations of skilled 
medical professionals, none of whom have documented systemic 
or nervous manifestations.  To the extent that VA examiners 
have opined that the dermatitis, when active, interfered with 
daily and work activities, the Board accepts such opinion.  
However, the 30 percent disability evaluation assigned 
contemplates impairment in earning capacity, including loss 
of time from exacerbations.  38 C.F.R. § 4.1 (2001).  

As to the veteran's contention that removal of a chalazion 
from his left eyelid shows that his eczematoid dermatis has 
increased in severity and is spreading, the Board notes that 
there is no medical evidence of record associating the 
chalazion with the veteran's service-connected eczematoid 
dermatitis.  In any case, the evidence of record does not 
show an evaluation in excess of 30 percent is warranted.  

In regard to nervous manifestations, at the hearing, the 
Board member inquired as to whether there was competent 
evidence of such.  Although the veteran thought he had 
depression, he indicated that there was no competent evidence 
to support his belief.  Similarly, there is no competent 
evidence of systemic manifestations.

In addition, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (2001) is in order.  The evidence 
failed to show that the veteran's skin disability has in the 
past caused marked interference with his employment, or that 
such has in the past or now requires frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.  While the veteran stated that his 
skin disability prevents him from going outside from April 
through early fall, there is no medical opinion that the 
veteran is unemployable as a result of his skin disability.  
Rather, even if we accept the veteran's testimony, his 
limitations are confined to the brief periods of hot weather.  
The Board notes the VA examiners opinions to the effect that 
flare-ups interfered with his daily work activities.  
However, as noted, there is no opinion of record that the 
veteran is unemployable or that there is marked interference 
with employment.  In sum, there is no competent opinion of 
record to the effect that the veteran's skin disability 
results in marked interference with employment as to render 
impractical the application of the regular schedular 
standards.  Similarly, there is no evidence of frequent 
hospitalizations.  


ORDER

An evaluation in excess of 30 percent for eczematoid 
dermatitis is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

